Exhibit 10.22

FORM OF OPTION AGREEMENT (2014)

STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT

TransDigm Group Incorporated, a Delaware corporation (the “Company”), pursuant
to its 2006 Stock Incentive Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an option to purchase the number of shares of the
Company’s common stock, par value $0.01 (“Stock”), set forth below (the
“Option”). This Option is subject to all of the terms and conditions set forth
herein and in the Stock Option Agreement attached hereto as Exhibit A (the
“Stock Option Agreement”) and the Plan, which are incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Stock Option
Agreement.

 

Participant:

                                                                         
                                         
                                                                

Grant Date:

                                                                         
                                         
                                                                

Exercise Price per

Share:

  $                                                                       
                                         
                                                              

Total Number of

Shares Subject to

the Option:

                                                                         
                                         
                                                      Shares

Expiration Date:

                                                                         
                                         
                                                              

Type of Option:

      ¨  Incentive Stock Option    x  Non-Qualified Stock Option

Vesting Schedule:

 

Subject to the terms of the Stock Option Agreement (including without limitation
all exhibits thereto), the Option shall be eligible to become exercisable upon
the achievement of performance objectives over the period set forth in Exhibit B
hereto (provided that the Participant is an Eligible Person (as defined in the
Plan) at all times during the period beginning on the Grant Date and ending on
the applicable vesting date):

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice. The
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. The Participant
agrees that as a condition to receiving the Option, the Participant shall comply
with the Stock Retention Guidelines set forth on Exhibit C. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
relating to the Option.

 

TRANSDIGM GROUP INCORPORATED      PARTICIPANT By:  

 

     By:  

 

Print     Name:  

 

     Print Name:  

 

Title:  

 

       Address:  

 

     Address:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, TransDigm Group
Incorporated, a Delaware corporation (the “Company”), has granted to the
Participant an option (the “Option”)1 under the Company’s 2006 Stock Incentive
Plan (the “Plan”) to purchase the number of shares of Stock indicated in the
Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Administrator” shall mean the Board or the Compensation Committee or other
committee of the Board responsible for conducting the general administration of
the Plan in accordance with Section 3 of the Plan; provided that if the
Participant is an Independent Director, “Administrator” shall mean the Board.

(b) “Consultant” shall mean an individual who renders services to the Company as
a consultant and has been so designated by the Committee.

(c) “Credit Agreement” shall mean that certain credit agreement dated as of
June 23, 2006 among TransDigm, Inc., TransDigm Group Incorporated and the
lenders party thereto, as in effect as of the Grant Date and without reference
to any amendment to the Credit Agreement made following the Grant Date.

(d) “Diluted Shares” as of a given date shall mean the total diluted
weighted-average of common shares of the Company outstanding as of such date.

(e) “EBITDA” for a given fiscal year of the Company shall mean Consolidated
EBITDA (as defined in the Credit Agreement) of the Company for such fiscal year
on a pro forma basis adjusted for acquisitions or divestitures.

(f) “Independent Director” shall mean a non-employee director of the Company.

(g) “Net Debt” shall mean, as of the last day of a given fiscal year of the
Company, the excess of (a) Consolidated Total Indebtedness (as defined in the
Credit Agreement) of the Company over (b) the amount of cash and cash
equivalents set forth on the Company’s balance sheet.

(h) “Termination of Consultancy” shall mean the time when the engagement of the
Participant as a Consultant to the Company or a Subsidiary is terminated for any
reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding: (i) terminations
where there is a simultaneous employment or continuing employment of the
Participant by the Company or any Subsidiary, and (ii) terminations where there
is a simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between the Participant and the Company or any
Subsidiary. The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Consultancy,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Consultancy. Notwithstanding any
other provision of the Plan, the Company or any Subsidiary has an absolute and
unrestricted right to terminate a Consultant’s service at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

 

1 

For the avoidance of doubt, the term “Option” as used herein only describes
options granted pursuant to the Stock Option Grant Notice to which this
Agreement is an Exhibit.

(i) “Termination of Directorship” shall mean the time when the Participant, if
he or she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a

 

2



--------------------------------------------------------------------------------

termination by resignation, failure to be elected, death or retirement. The
Board, in its sole and absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Directorship with respect to
Independent Directors.

(j) “Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, a termination by resignation, discharge, death, disability or
retirement; but excluding: (i) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
Subsidiary, and (ii) terminations where there is a simultaneous establishment of
a consulting relationship or continuing consulting relationship between the
Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment; provided, however, that, if this Option is an Incentive Stock
Option, unless otherwise determined by the Administrator in its discretion, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Employment if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section.

(k) “Termination of Services” shall mean the time when (i) every relationship
between the Participant and the Company has been terminated by a Termination of
Consultancy, Termination of Directorship and/or Termination of Employment, as
applicable, and (ii) the Participant is no longer an Eligible Person under the
Plan.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of the Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to the Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement. Unless designated as a Non-Qualified Stock Option
in the Grant Notice, the Option shall be an Incentive Stock Option to the
maximum extent permitted by law.

2.2 Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and the Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, the Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon the Participant any right to continue in the employ or service of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and the Participant.

 

3



--------------------------------------------------------------------------------

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.1(b), 3.1(c) and 3.3, the Option shall become vested
and exercisable in such amounts and at such times as are set forth in the Grant
Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of the Participant’s Termination of Services shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and the Participant.
[ALTERNATE PROVISION FOR EXECUTIVE OFFICERS: No portion of the Option which has
not become vested and exercisable at the date of the Participant’s Termination
of Services shall thereafter become vested and exercisable, except as follows or
as may be otherwise provided by the Administrator or as set forth in a written
agreement between the Company and the Participant:

If the Participant incurs a termination of employment under any of the
circumstances described in Section 5(a)(i) (death) of that certain Employment
Agreement between the Participant and the Company effective                     
(the “Employment Agreement”), Section 5(a)(ii) (Disability) of the Employment
Agreement, Section 5(a)(iv) (Resignation for Good Reason of the Employment
Agreement or Section 5(a)(v) (Termination without Cause) of the Employment
Agreement or if the Participant retires from employment after at least 15 years
of service after age 60 or after at least ten years of service after age 65, in
each such case vesting will continue after termination of employment as provided
below:

 

Termination Date

   Percent of
Remaining
Options That May
Continue to Vest  

Prior to October 1, 2014

     0 % 

On or after October 1, 2014 but prior to October 1, 2015

     20 % 

On or after October 1, 2015 but prior to October 1, 2016

     40 % 

On or after October 1, 2016 but prior to October 1, 2017

     60 % 

On or after October 1, 2017 but prior to October 1, 2018

     80 % 

On or after October 1, 2018

     100 % 

The percentage of remaining Options permitted to vest will be spread ratably
over the vesting schedule.]

(c) Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan
(but subject to Section 3.1(b) of this Agreement), in the event of a Change in
Control Options shall become fully vested and exercisable. Notwithstanding the
foregoing, the Administrator may, in good faith and in such manner as it may
deem equitable, in its sole discretion, adjust the foregoing Fair Market Value
requirements in the event of a dividend or other distribution (whether in the
form of cash, Stock, other securities or property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Stock
or other securities of the Company, issuance of warrants or other rights to
purchase Stock or other securities of the Company, or any unusual or
nonrecurring transactions or events affecting the Company or the financial
statements of the Company if the adjustment is determined by the Administrator
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to the Option. For purposes of this Section 3.1, shall take into account the
consideration received by the stockholders in connection with a Change in
Control or in connection with any other sale of common stock or other equity
interests in the Company or any Subsidiary, after taking into account all
post-closing adjustments relating to a Change in Control, and assuming the
exercise of all vested options and warrants outstanding as of the effective date
of

 

4



--------------------------------------------------------------------------------

such Change in Control (after giving effect to any dilution of securities or
instruments arising in connection with such Change in Control); provided
however, that if the stockholders retain any portion of the common stock
following such Change in Control or other sale, the Fair Market Value of such
portion of the retained common stock immediately following such Change in
Control or other sale shall be deemed “consideration received” for purposes of
calculating the proceeds and provided further that the Fair Market Value of any
non-cash consideration (including stock) received in connection with a Change in
Control shall be determined as of the date of such Change in Control.

Notwithstanding Section 3.1(a) of this Agreement and Section 8 of the Plan (but
subject to Section 3.1(b) of this Agreement) and notwithstanding Exhibit B to
this Agreement, with respect to any portion of the Options that have not
otherwise vested prior to the applicable date set forth below: (a) in the event
that prior to September 30, 2017, the closing price of the Company’s common
stock on the New York Stock Exchange exceeded two times the Exercise Price of
the Options less the amount of any dividends per share paid after the date
hereof on any 60 trading days during any consecutive 12-month period commencing
October 1, 2015, then all of the unvested Options will vest 50% on September 30,
2017 and 50% on September 30, 2018, and (b) in the event that the condition in
clause (a) is not met but, prior to September 30, 2018, the closing price of the
Company’s common stock on the New York Stock Exchange exceeds two times the
Exercise Price of the Options less the amount of dividends per share paid after
the date hereof on any 60 trading days during any consecutive 12-month period
commencing October 1, 2016, the remaining portion of the unvested Options will
vest on September 30, 2018.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration of ten years from the Grant Date; or

(b) If this Option is designated as an Incentive Stock Option and the
Participant owned (within the meaning of Section 424(d) of the Code), at the
time the Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company or any “subsidiary corporation” of the
Company or any “parent corporation” of the Company (each within the meaning of
Section 424 of the Code), the expiration of five years from the Grant Date; or

(c) The opening of business on the day of the Participant’s Termination of
Employment by reason of a termination by the Company for Cause; [ALTERNATIVE
PROVISION FOR EXECUTIVE OFFICERS: The opening of business on the day of the
Participant’s Termination of Services by reason of the Participant’s Termination
of Employment by reason of a termination by the Company for Cause (as defined in
the Participant’s employment agreement, if applicable), unless the Committee, in
its discretion, determines that a longer period is appropriate;] or

(d) The expiration of six months from the date of the Participant’s Termination
of Services, unless such termination occurs by reason of the Participant’s
death, Disability or retirement (pursuant to Section 3.3(e)) or is a termination
by the Company for Cause (as defined in Participant’s employment agreement),
provided, however, that any portion of this Option that is an Incentive Stock
Option shall cease to be an Incentive Stock Option on the expiration of three
months from the Participant’s Termination of Services (and shall thereafter be a
Non-Qualified Stock Option), provided, further, that to the extent that the
Participant is prohibited from selling shares of Stock pursuant to the Company’s
insider trading policy at all times during such six-month period, with the
exception of an open trading window of less than seven days, the Option shall
expire on the later of (i) the seventh day following the opening of the first
open trading window thereafter or (ii) the first anniversary of the
Participant’s Termination of Services; [ALTERNATIVE PROVISION FOR EXECUTIVE
OFFICERS: The expiration of six months from the date of the Participant’s
Termination of Services, unless such termination occurs by reason of (i) the
Participant’s death, (ii) the Participant’s Disability, (iii) the Participant’s
retirement (pursuant to Section 3.3(e)), (iv) the Participant’s termination for
Cause (as defined in the Participant’s employment, agreement, if applicable)
or(v) if the Participant has an employment agreement that defines a termination
for “cause” and/or “good Reason,” a termination by the Company without Cause (as
defined in the Participant’s employment agreement) or a termination by the

 

5



--------------------------------------------------------------------------------

Participant for Good Reason (as defined in the Participant’s employment
agreement), provided, however, that any portion of this Option that is an
Incentive Stock Option shall cease to be an Incentive Stock Option on the
expiration of three months from the Participant’s Termination of Services (and
shall thereafter be a Non-Qualified Stock Option), provided, further, that to
the extent that the Participant is prohibited from selling shares of Stock
pursuant to the Company’s insider trading policy at all times during such
six-month period, wth the exception of an open trading window of less than seven
days, the Option shall expire on the seventh day following the opening of the
first open trading window thereafter;] or

(e) The expiration of one year from the date of the Participant’s Termination of
Services by reason of (i) the Participant’s death or Disability; or (ii) the
retirement, after a minimum of ten years of service, of a Participant who is at
least 55 years old, provided, however, that to the extent that the Participant
is prohibited from selling shares of Stock pursuant to the Company’s insider
trading policy at all times during such one-year period, with the exception of
an open trading window of less than seven days, the Option shall expire on the
seventh day following the opening of the first open trading window thereafter.
[ALTERNATIVE PROVISION FOR EXECUTIVE OFFICERS: The expiration of one year from
the date of the Participant’s Termination of Services by reason of the
retirement, after a minimum of ten years of service, of a Participant who is at
least 55 years old, provided, however, that to the extent that the Participant
is prohibited from selling shares of Stock pursuant to the Company’s insider
trading policy at all times during such one-year period, with the exception of
an open trading window of less than seven days, the Option shall expire on the
seventh day following the opening of the first open trading window thereafter;
or]

[ADDITIONAL PROVISION FOR EXECUTIVE OFFICERS: (f) The expiration date set forth
in clause (a), (i) if the Participant has an employment agreement that defines a
termination for “Cause” and/or “Good Reason,” and upon a Participant’s
Termination of Services by the Company without Cause (as defined in
Participant’s employment agreement or a Termination of Services by the
Participant for Good Reason (as defined in Participant’s employment agreement)
or (ii) upon the Participant’s death or Disability or (iii) upon the
Participant’s retirement from employment after at least 15 years of service
after age 60 or after at least ten years of service after age 65.

Notwithstanding the foregoing, if any Option vests after the Participant’s
Termination of Services for reasons set forth herein pursuant to Section 3.1 and
the Participant has a limit of six months or one year following such Termination
of Services to exercise the Option pursuant to paragraph (d) or (3), the
Participant shall have six months after the Option vests to exercise such
Option.]

3.4 Special Tax Consequences. The Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by the Participant in
any calendar year exceeds $100,000, the Option and such other options shall be
Non-Qualified Stock Options to the extent necessary to comply with the
limitations imposed by Section 422(d) of the Code. The Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. The Participant acknowledges that an
Incentive Stock Option exercised more than three months after the Participant’s
Termination of Employment, other than by reason of death or Disability, will be
taxed as a Non-Qualified Stock Option.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Sections 5.2(b), during
the lifetime of the Participant, only the Participant may exercise the Option or
any portion thereof. After the death of the Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3, be exercised by the Participant’s personal representative or by any
person empowered to do so under the deceased Participant’s will or under the
then applicable laws of descent and distribution.

 

6



--------------------------------------------------------------------------------

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company) of all of the
following prior to the time when the Option or such portion thereof becomes
unexercisable under Section 3.3:

(a) An Exercise Notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(c) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation; and

(d) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price, and any applicable
withholding tax, shall be by any of the following, or a combination thereof, at
the election of the Participant:

(a) Cash;

(b) Check;

(c) Broker-Assisted Cash-less Exercise. With the consent of the Administrator,
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

(d) Share Surrender. With the consent of the Administrator, surrender of other
shares of Stock which (i) in the case of shares of Stock acquired from the
Company, have been owned by the Participant for more than six (6) months on the
date of surrender (or such other minimum length of time as the Administrator
determines from time to time to be necessary to avoid adverse accounting
consequences or violation of any applicable law, rule or regulation), and
(ii) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the shares of Stock with respect to which the Option or
portion thereof is being exercised; or

(e) Net Exercise. With the consent of the Administrator, surrendered shares of
Stock issuable upon the exercise of the Option having a Fair Market Value on the
date of exercise equal to the aggregate exercise price of the shares of Stock
with respect to which the Option or portion thereof is being exercised.

4.5 Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:

(a) The admission of such shares of Stock to listing on all stock exchanges on
which such Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other

 

7



--------------------------------------------------------------------------------

governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4; and

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

4.6 Rights as Stockholder. The holder of the Option shall not be, nor have any
of the rights or privileges of, a stockholder of the Company in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company to such
holder (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
shares of Stock are issued, except as provided in Section 8 of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.

5.2 Option Transferability.

(a) Except as otherwise set forth in Section 5.2(b), (i) the Option may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence; and (ii) during the lifetime of
Participant, only Participant may exercise the Option or any portion thereof.
After the death of Participant, any exercisable portion of the Option may, prior
to the time when the Option becomes unexercisable under Section 3.3, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

(b) Notwithstanding the foregoing, with respect to Participants who are
corporate officers or operating presidents, the Administrator may permit any
portion of the Option that is not an Incentive Stock Option to be transferred
to, exercised by and paid to certain persons or entities related to such
Participant, including but not limited to members of such Participant’s family,
charitable institutions or trusts or other entities whose beneficiaries or
beneficial owners are members of such Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Administrator, pursuant to such conditions and procedures as the
Administrator may establish. Any permitted transfer shall be subject to the
condition that the Administrator receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes (or to a “blind
trust” in connection with such Participant’s termination of employment or
service with the Company or a Subsidiary to assume a position with a
governmental, charitable, educational or similar non-profit institution) and on
a basis consistent with the Company’s lawful issue of securities.

 

8



--------------------------------------------------------------------------------

5.3 Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 8 of the Plan.

5.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.4. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.6 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.7 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.8 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of the Participant.

5.9 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2, this Agreement shall
be binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.

5.10 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt notice to the Company of any
disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares of Stock or (b) within one year after the
transfer of such shares of Stock to him. Such notice shall specify the date of
such disposition or other transfer and the amount realized, in cash, other
property, assumption of indebtedness or other consideration, by Participant in
such disposition or other transfer.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

 

9



--------------------------------------------------------------------------------

5.13 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.

5.14 Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). The Committee reserves the right (without the obligation to do so or to
indemnify the Participant for the failure to do so) to adopt such amendments to
the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, as the Committee determines are necessary or
appropriate to exempt the Option from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the penalty taxes under
Section 409A.

 

10



--------------------------------------------------------------------------------

EXHIBIT B [FOR USE WITH FIVE YEAR AWARDS]

VESTING

Annual Operational Performance per Diluted Share1

 

     Minimum Vesting (10%
Growth)      Maximum Vesting  (17.5%
Growth)  

Fiscal Year (A)

   % of
Shares
Vesting
(B)     YE
Operating
Performance
(per Diluted
Share)
(C)      % of
Shares
Vesting
(D)     YE
Operating
Performance
(per Diluted
Share)
(E)  

2014

     5 %    $ 58.84         20 %    $ 64.22   

2015

     5 %    $ 64.73         20 %    $ 75.46   

2016

     5 %    $ 71.20         20 %    $ 88.67   

2017

     5 %    $ 78.32         20 %    $ 104.18   

2018

     5 %    $ 86.15         20 %    $ 122.41   

1. Annual Operational Performance Vesting. Effective as of the last day of each
of the Company’s fiscal years 2014-2018 there shall become vested the percentage
of shares covered by the Option which is equal to the Annual Amount (as
described below). The Options shall become vested and exercisable as of the date
that the Administrator verifies the AOP (as defined below); provided, however,
the vesting hereunder will be effective as to Participant as of the end of the
fiscal year to which such Annual Amount relates (notwithstanding any termination
of Participant’s employment during the period between the end of such fiscal
year and the verification of the AOP and, in such case, notwithstanding the
provisions of Section 3.1(b)). For each such fiscal year, the Administrator
shall verify the AOP, and shall notify the Company’s Chief Executive Officer of
its determination with respect thereto, within ten business days after the
Administrator receives the Company’s audited financial statements for that
fiscal year.

X. For each year (the “performance year”), the Annual Amount is zero if the
Annual Operational Performance per Diluted Share (“AOP”)1 with respect to such
year is less than the amount indicated for such year in column (C) and otherwise
shall be equal to the amount indicated for such year in column (B) plus the
product of (a) the excess of (1) the amount indicated for such year in column
(D) over (2) the amount indicated for such year in column (B) and (b) the ratio
of (1) the excess of (x) the AOP with respect to the year (but not more than the
amount indicated in Column (E) for such year) over (y) the amount indicated for
such year in column (C) to (2) the excess of (x) the amount indicated for such
year in column (E) over (y) the amount indicated for such year in column (C).

Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2014) which was in excess of the amount indicated
in Column (E) for such prior year and has not previously been taken into account
hereunder but only if doing so would increase the Annual Amount in such
performance year. If the Participant is subsequently awarded options vesting in
2019 and 2020, any AOP during 2017 and 2018 in excess of the amount indicated in
Column (E) (and not previously taken into account hereunder) may be used in one
or more of the next two following years by treating such excess as AOP in the
performance year under the option agreement granting said options.

Z. If the Annual Amount in any performance year is less than the amount
indicated in column (D) for such year then an amount equal to the excess of
(1) the amount indicated in column (D) for such year over (2) the actual Annual
Amount for such year may vest in one or more of the next two following years by
treating as AOP in the performance year under Section X. above any excess of AOP
in one of such following years over the amount indicated in column (E) for the
applicable following year. The portion of any excess AOP amount which is so used
may not be used more than once.

 

 

1  As of a given date, the Company’s “Annual Operational Performance per Diluted
Share” shall mean the ratio of (1) the excess of (a) the product of (i) EBITDA
and (ii) the Fixed Market Multiple (as defined below) over (b) Net Debt to
(2) the Company’s number of Diluted Shares as of such date, where “EBITDA,” “Net
Debt” and “Diluted Shares” have the meanings set forth in the Stock Option
Agreement set forth on Exhibit A. For purposes of this Exhibit C, the Fixed
Market Multiple shall mean 10.052, as adjusted for the weighted EBITDA multiple
of future acquisitions as determined by the Committee.

 

11



--------------------------------------------------------------------------------

2. Adjustments of Operational Performance Objectives. The Operational
Performance targets specified in this Exhibit B are based upon certain revenue
and expense assumptions about the future business of the Company as of the date
the Option is granted. Accordingly, in the event that, after such date, the
Administrator determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Stock or other securities of the Company, issuance of
warrants or other rights to purchase Stock or other securities of the Company,
any unusual or nonrecurring transactions or events affecting the Company, or the
financial statements of the Company, or change in applicable laws, regulations,
or accounting principles occurs such that an adjustment is determined by the
Administrator to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to the Option, then the Administrator may, in good faith and in
such manner as it may deem equitable, adjust the amounts set forth on this
Exhibit B (and/or adjust the definitions of EBITDA and Net Debt) to reflect the
projected effect of such transaction(s) or event(s) on Operational Performance.
Further, in the event that the Company pays a special dividend, the AOP targets
shall be adjusted as determined by the Administrator in accordance with past
practice.

 

12



--------------------------------------------------------------------------------

EXHIBIT B [FOR USE WITH TWO-YEAR EXTENSION GRANTS]

VESTING

Annual Operational Performance per Diluted Share1

 

     Minimum Vesting  (10%
Growth)      Maximum Vesting  (17.5%
Growth)  

Fiscal Year (A)

   % of
Shares
Vesting
(B)     YE
Operating
Performance
(per Diluted
Share)
(C)      % of
Shares
Vesting
(D)     YE
Operating
Performance
(per Diluted
Share)
(E)  

2017

     12.5 %    $ 78.32         50 %    $ 104.18   

2018

     12.5 %    $ 86.15         50 %    $ 122.41   

1. Annual Operational Performance Vesting. Effective as of the last day of each
of the Company’s fiscal years 2017-2018 there shall become vested the percentage
of shares covered by the Option which is equal to the Annual Amount (as
described below). The Options shall become vested and exercisable as of the date
that the Administrator verifies the AOP (as defined below); provided, however,
the vesting hereunder will be effective as to Participant as of the end of the
fiscal year to which such Annual Amount relates (notwithstanding any termination
of Participant’s employment during the period between the end of such fiscal
year and the verification of the AOP and, in such case, notwithstanding the
provisions of Section 3.1(b)). For each such fiscal year, the Administrator
shall verify the AOP, and shall notify the Company’s Chief Executive Officer of
its determination with respect thereto, within ten business days after the
Administrator receives the Company’s audited financial statements for that
fiscal year.

X. For each year (the “performance year”), the Annual Amount is zero if the
Annual Operational Performance per Diluted Share2 (“AOP”) with respect to such
year is less than the amount indicated for such year in column (C) and otherwise
shall be equal to the amount indicated for such year in column (B) plus the
product of (a) the excess of (1) the amount indicated for such year in column
(D) over (2) the amount indicated for such year in column (B) and (b) the ratio
of (1) the excess of (x) the AOP with respect to the year (but not more than the
amount indicated in Column (E) for such year) over (y) the amount indicated for
such year in column (C) to (2) the excess of (x) the amount indicated for such
year in column (E) over (y) the amount indicated for such year in column (C).

Y. In calculating the AOP in Section X. above for any performance year there
shall also be taken into account any AOP in any of the two prior performance
years (starting in fiscal year 2015) which was in excess of the amount indicated
in Column (E) for such prior year or set forth in the following sentence for
such prior year and has not previously been taken into account hereunder but
only if doing so would increase the Annual Amount in such performance year. For
purposes of determining whether AOP has been exceeded and the amount of any
excess, the YE Operating Performance per Diluted Share applicable to 2015 shall
be $75.46 and to 2016 shall be $88.67. If the Participant is subsequently
awarded options vesting in 2019 and 2020, any AOP during 2017 and 2018 in excess
of the amount indicated in Column (E) (and not previously taken into account
hereunder) may be used in one or more of the next two following years by
treating such excess as AOP in the performance year under the option agreement
granting said options.

Z. If the Annual Amount in 2017 is less than the amount indicated in column
(D) for 2017 then an amount equal to the excess of (1) the amount indicated in
column (D) for 2017 over (2) the actual Annual Amount for 2017 may vest in 2018
by treating as AOP in 2017 above any excess of AOP in 2018 over the amount
indicated in column (E) for 2018. The portion of any excess AOP amount which is
so used may not be used more than once.

2. Adjustments of Operational Performance Objectives. The Operational
Performance targets specified in this Exhibit B are based upon certain revenue
and expense assumptions about the future business of the Company as of

 

 

2 

As of a given date, the Company’s “Annual Operational Performance per Diluted
Share” shall mean the ratio of (1) the excess of (a) the product of (i) EBITDA
and (ii) the Fixed Market Multiple (as defined below) over (b) Net Debt to
(2) the Company’s number of Diluted Shares as of such date, where “EBITDA,” “Net
Debt” and “Diluted Shares” have the meanings set forth in the Stock Option
Agreement set forth on Exhibit A. For purposes of this Exhibit C, the Fixed
Market Multiple shall mean 10.052, as adjusted for the weighted EBITDA multiple
of future acquisitions as determined by the Committee.

 

13



--------------------------------------------------------------------------------

the date the Option is granted. Accordingly, in the event that, after such date,
the Administrator determines, in its sole discretion, that any acquisition or
disposition of any business by the Company or any dividend or other distribution
(whether in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Stock or other securities of the Company, issuance of
warrants or other rights to purchase Stock or other securities of the Company,
any unusual or nonrecurring transactions or events affecting the Company, or the
financial statements of the Company, or change in applicable laws, regulations,
or accounting principles occurs such that an adjustment is determined by the
Administrator to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to the Option, then the Administrator may, in good faith and in
such manner as it may deem equitable, adjust the amounts set forth on this
Exhibit B (and/or adjust the definitions of EBITDA and Net Debt) to reflect the
projected effect of such transaction(s) or event(s) on Operational Performance.
Further, in the event that the Company pays a special dividend, the AOP targets
shall be adjusted as determined by the Administrator in accordance with past
practice.

 

14



--------------------------------------------------------------------------------

EXHIBIT C

STOCK RETENTION GUIDELINES

As a condition to receiving the Option grant, Participant acknowledges and
agrees to hold a number of shares and/or options with such value and for such
period of time as set forth below:

(a) At all times during Participant’s continued employment by the Company,
Participant shall hold an aggregate amount of Company equity with a value equal
to or greater than $            (the “Retention Limit”). This Retention Limit
will supersede any Retention Limit in any prior dated option agreement between
the Company and Participant pursuant to the Plan.

For purposes of this Exhibit C, Company equity shall be equal to (i) the Fair
Market Value of any Common Stock held by the Participant plus (ii) the value of
vested options then held by Participant, whether granted pursuant to the Plan,
the Company’s 2003 Stock Option Plan or otherwise, which will be equal to the
Fair Market Value of the Common Stock underlying the options over the exercise
price.

(b) If at any time after the date hereof the aggregate amount of Company equity
held by Participant falls below the Retention Limit because of a decline in the
Fair Market Value of the Common Stock, Participant will have three years to
reach the Retention Limit before the Administrator may exercise any remedies
under paragraph (d).

(c) Participant shall not be obligated to comply with the Retention Limit until
five years from the date of grant; provided, however, that notwithstanding the
foregoing, Participant may not make any sales of vested Options until the
Retention Limit is reached, and thereafter, only to the extent that Participant
would, at the time of the sale, be in compliance with the Retention Limit,
except that Participants may make sales under 10b5-1 plans in existence on the
date hereof so long as such sales would be in compliance with any preexisting
Retention Limit.

(d) Participant’s failure to hold that number of shares and/or vested options
set forth in this Exhibit C shall result in Participant’s forfeiture of all
unvested Options unless otherwise determined by the Administrator, in its sole
discretion.

 

15